significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct fp mite in re company this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year in the plan was closed to new participants and benefit accruals for existing participants were frozen as of date there were approximately participants in the plan of whom were active employees of whom were terminated vested employees and of whom were either retired employees or surviving spouses as of date the plan’s accrued liability was dollar_figure and the current_liability as of the same date was dollar_figure the market_value of plan assets has been declining over the recent years from dollar_figure on date to dollar_figure on date to dollar_figure on date due primarily to losses in plan investments the company designs and manufactures premium microelectronics and biotechnology industries the company is based in -_' products including used in cleanroom environments in the semiconductor and maintains a manufacturing_facility in a plant was permanently closed in the first quarter of a significant portion of the company’s revenue derives from sales to the electronics industry the economic downturn beginning in affected this industry and caused an overall decline in company revenues as a result the company has experienced temporary substantial business hardship as evidenced by net losses in income of approximately dollar_figure in dollar_figure million in and dollar_figure in despite the losses the company has maintained positive net_worth and working_capital during this three-year period due to low cash_flow however the company was not able to meet the minimum_funding requirement for the plan_year the company has taken several steps to increase revenues and reduce costs these steps included the permanent closure of a manufacturing_facility in south carolina a staff salary reduction at the company's headquarters a productivity increase at the company's tennessee plant the development of a new product lines and the opening of negotiations with a foreign company for the purpose of obtaining world-wide product distributions in a much larger market in addition there has been a recent rebound in the electronics industry that should further enhance product sales projections made by the company anticipate an approximate increase in revenues in the joint_venture with the foreign company is expected to produce additional sales of dollar_figure in and approximately dollar_figure million in overall the company projects net profits of dollar_figure million for and dollar_figure million for your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other pension or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in _and a copy to your authorized representative form on file with this office if you have any questions concerning this letter please contact looe relating to this letter please refer to se t ep ra t a2 as well - bo in any correspondence sincerely yours martin l pippins manager employee_plans actuarial group
